Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 1 of 125




                     EXHIBIT 1
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 2 of 125



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

      STACY BRADDY,
      Individually and on behalf of
      all others similarly situated,

             Plaintiff,                                      Case No. 1:19-cv-25140-BLOOM/Louis
      v.

      JAMES T. ROBINSON, d/b/a
      BOOBY TRAP LOUNGE a/k/a THE
      TRAP LOUNGE

             Defendants.
                                                         /

           DECLARATION OF ANDREW R. FRISCH FOR SERVICE BY PUBLICATION

             I, ANDREW FRISCH, declare under penalty of perjury and pursuant to 28
      U.S.C. §1746 as follows:

              1.        I am over the age of eighteen years old. I make these statements in the

      State of Florida, from personal knowledge and under penalty of perjury.

              2.        I have direct knowledge pertaining to the above-styled action and more

      particularly to the fact that Defendant, JAMES T. ROBINSON, cannot be found within

      this state for service of summons. A claim exists against Mr. Robinson in respect to

      which the service is to be made, and that he is a necessary and proper party to this

      action. See Exhibit A.

              3.        Mr. Robinson cannot be found within this state and I believe that

      Defendant is actively avoiding service at his place of residence and place of business.

             4.         I have made a diligent effort to locate Mr. Robinson as follows:

                   a)       On July 18, 2019, Plaintiff filed her initial Complaint. See Exhibit B.



                                                     1
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 3 of 125



                b)          On August 6, 2019, TSI, Inc. was retained to serve the Summons and

      complaint on Defendant, JAMES T. ROBINSON. See Exhibit C.

                c)          On August 13, August 22, August 23, 2019, TSI, Inc. attempted

      service   at   Mr.    Robinson’s    last   known   address   listed   in   Sunbiz.org   and

      myfloridalicense.com, 14956 South River Drive, Miami, FL 33167 and there was no one

      home. See Exhibit C and Exhibit D, respectively.

                d)          Service was again attempted on September 3, 2019 at which time no

      one was home and the process server left notice taped on the gate. See Exhibit C.

                e)          On September 6, 2019, TSI, Inc. again attempted to serve Mr.

      Robinson at his last known address. The process server noted that the notice previously

      taped to the gate was gone, no one was home and again notice was left. As the process

      server was leaving, he met a lawn service guy who said that James Robinson lives in the

      back house where a blue van was parked, tag number BYVZ93. The process server tried

      the front door at the back house and no one answered. While the process server was

      there, a UPS driver delivered a package to the front house to someone named Anthony

      Robinson. See Exhibit C.

                f)          On September 25, 2019, counsel for Plaintiff retained OJF Services

      to attempt service.

                g)          Thereafter, OJF unsuccessfully attempted service at this address on

      September 27, October 2, October 4, October 5, and October 8, 2019. See Exhibit E.

                h)          On October 9, 2019, OJF unsuccessfully attempted service at the

      Trap Lounge, 13690 N.W. 7th Avenue, Miami, FL 33167. See Exhibit E.

                i)          On October 9, 2019, Counsel for Plaintiff discovered that the blue


                                                   2
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 4 of 125



      van belonged to Robinson Air Crane, 14956 South River Drive, Miami, FL 33167,

      James T. Robinson, President and Anthony J. Robinson, Vice President. See Exhibit F.

             5.     On October 10, 2019, Plaintiff filed a Motion for Service by

      Publication and Extension of Time to Publish with Memorandum of Law in Support

      Thereof which the Court Denied on October 24, 2019. See Exhibit G.

             6.     Thereafter, on October 29, 2019, Plaintiff filed a Motion for Relief From

      and Clarification of the Court’s Order, which the Court denied, dismissing the case

      without prejudice, on October 29, 2019. See Exhibit H.

             7.     On December 13, 2019, Plaintiff filed the instant claim [D.E. 1].

             8.     On January 2, 2020, Plaintiff’s counsel retained OJF Services to attempt

      service.

             9.     Additionally, on January 3, 2020, Plaintiff Priority Mailed a Waiver of

      Service to Defendant JAMES T, ROBINSON at his last known home address which was

      confirmed delivered on January 6, 2020. See Exhibit I.

             10.    OJF Services attempted service at James T. Robinson’s last known

      address, 14956 South River Drive, Miami, FL 33167 on January 7, January 9, January

      11, January 13, January 17, January 20, January 23, January 25, January 27, February 6,

      February 12, February 15, February 18, and February 25, 2020. See Exhibit J.

             11.    On January 14 and January 30, 2020, OJF Services attempted service at

      the Booby Trap, 13690 NW 7th Avenue, Miami FL 33168 and the business appeared to

      be vacant. See Exhibit J.

              12.        On February 13, 2020, U Got Served, LLC was retained to serve the

      Summons and complaint on Defendant, JAMES T. ROBINSON. See Exhibit K.


                                                 3
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 5 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 6 of 125




                    EXHIBIT A
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page71ofof125
                                                                                   22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   STACEY BRADDY, Individually, and on
   Behalf of All Others Similarly Situated,

            Plaintiff,
                                                      Case No.
   v.

   JAMES T. ROBINSON d/b/a BOOBY
   TRAP LOUNGE a/k/a THE TRAP
   LOUNGE,

         Defendant.
   ____________________________________/

                PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT AND
                               DEMAND FOR JURY TRIAL

                                         I.     SUMMARY

            Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

   “detrimental to the maintenance of the minimum standard of living necessary for health,

   efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

   remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

   employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

   of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

   employees. See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25,

   2014).

            Likewise, the citizens of Florida passed Article X, Section 24, because “[a]ll working

   Floridians are entitled to be paid a minimum wage that is sufficient to provide a decent and

   healthy life for them and their families, that protects their employers from unfair low-wage
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page82ofof125
                                                                                   22



   competition, and that does not force them to rely on taxpayer-funded public services in order to

   avoid economic hardship.” See Article X, Section 24(a).

           1.     This case concerns an adult entertainment club which goes by the trade name of

   “The Trap Lounge.” The entities and employers implicated are James T. Robinson, its owner

   and operator (“Defendant”)..

           2.     Defendant has a longstanding policy of misclassifying his employees as

   independent contractors.

           3.     Defendant required and/or permitted Plaintiff Stacey Braddy (“Plaintiff”) to work

   as an exotic “entertainer” and/or dancer at his adult entertainment club in excess of forty (40)

   hours per week, but refused to compensate her at the applicable minimum wage and overtime

   rate.   In fact, Defendant refused to compensate Plaintiff at all for the hours she worked.

   Plaintiff’s only compensation was in the form of tips from club patrons.

           4.     Defendant’s conduct violates the FLSA, which requires non-exempt employees,

   such as Plaintiff, to be compensated for their overtime work at a rate of one and one-half times

   their regular rate of pay. See 29 U.S.C. § 207(a).

           5.     Furthermore, Defendant’s practice of failing to pay tipped employees pursuant to

   29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendant’s practice

   of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

   206.

           6.     Plaintiff brings a collective action to recover the unpaid wages owed to her and all

   other similarly situated employees, current and former, of Defendant who worked at The Trapp

   Lounge in Miami, Florida, at any time during the three year period before this Complaint was

   filed up to the present (“Class Members”). These Class Members should be informed of the



                                                    2
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page93ofof125
                                                                                   22



   pendency of this action and apprised of their rights to join in the manner envisioned by Hoffman-

   La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

          7.       Likewise, Defendant’s practice of failing to pay tipped employees at least the

   minimum wage each hour/week is in violation of Article X, Section 24 of the Florida

   Constitution.

          8.       Thus, Plaintiff further complains on behalf of herself, and a class of other

   similarly situated current and former “entertainer” employees of the Defendant, pursuant to

   Fed.R.Civ.P.23, that they are entitled to back wages from Defendant for hours/weeks of work for

   which they did not receive at least the Florida minimum wage, in violation of Article X, Section

   24 of the Florida Constitution (“Florida Minimum Wage Claims”).

                      II.    SUBJECT MATTER JURISDICTION AND VENUE

          9.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

   § 216(b) and 28 U.S.C. § 1331.

          10.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

   the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

          11.      This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

   U.S.C. §1367, because the acts and omissions that give rise to Plaintiff’s FLSA claims are the

   same acts and omissions that give rise to Plaintiff’s Florida Minimum Wage Claims.

          12.      This Court also has original jurisdiction over Plaintiff’s Florida Minimum Wage

   Claims pursuant to 28 U.S.C. § 1332(d) (“CAFA”), because there is diversity between the

   Defendant and at least one Plaintiff and/or member of the putative class, the amount in

   controversy exceeds $5,000,000.00, exclusive of interest and costs, and the putative class

   exceeds one hundred members in number.



                                                   3
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page104 of
                                                                                  of 125
                                                                                     22



             13.   Venue is proper in the Southern District of Florida because a substantial portion

   of the events forming the basis of this suit occurred in this District, and Defendant’s principle

   place of business is located in this District. In particular, Defendant’s principle place of business

   is located at 14956 S River Drive, Miami, FL 33167. Also, Plaintiff worked at Defendant’s club,

   located at 13690 NW 7th Avenue, Miami, FL 33101 over extended periods of time.

                             PARTIES AND PERSONAL JURISDICTION

             14.   At all times relevant hereto, Plaintiff Stacey Braddy was an individual residing in

   Miami-Dade County, Florida. Plaintiff’s written consent to this action is attached hereto as

   EXHIBIT A.

             15.   The Members of the FLSA Collective Action are all of Defendant’s current and

   former exotic entertainers who worked at The Trap Lounge at any time during the three (3) years

   prior to the filing of this Complaint up to the present, who elect to file a consent to join in this

   action.

             16.   The Florida Minimum Wage Claim Class Members are all of Defendant’s current

   and former exotic entertainers who worked at The Trap Lounge at any time during the five (5)

   years prior to the filing of this Complaint until the present and continuing.

             17.   Defendant James T. Robinson is an individual residing in Florida.               Said

   Defendant may be served with process at 14956 S River Drive, Miami, FL 33167 and/or 13690

   NW 7th Avenue, Miami, FL 33101. This Court has personal jurisdiction over this Defendant

   because he is a resident of Florida.

                                      III.    FLSA COVERAGE

             18.   In an FLSA case, the following elements must be met.              “(1) [plaintiff] is

   employed by the defendant, (2) the defendant engaged in interstate commerce, and (3) the

   defendant failed to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo
                                                     4
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page115 of
                                                                                  of 125
                                                                                     22



   Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134

   S. Ct. 62, (U.S. 2013).

                                  EMPLOYMENT RELATIONSHIP

           19.     “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

   employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

   employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

   Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

   (citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

   economic reality test is the alleged employee's economic dependence on the employer.” Id.

           20.     Here, Defendant had the power to hire and fire Plaintiff.

           21.     Defendant controlled Plaintiff’s work schedule.

           22.     Defendant scheduled Plaintiff and other entertainers to certain shifts.

           23.     Defendant required Plaintiff and other entertainers to work a certain number of

   days during the week.

           24.     Defendant required Plaintiff and other dancers to wear certain clothing.

           25.     Defendant determined the rate and the method of payment of all dancers including

   Plaintiff.

           26.     Defendant set the price for his customers to pay dancers for “side dances” and

   “lap dances.”

           27.     Additionally, Defendant required Plaintiff and all other entertainers to pay “house

   fees” depending on the day and shift the dancer was working.

           28.     Plaintiff and all other entertainers were required to tip out the DJ at the end of

   their shift.

           29.     Entertainers are an integral part of Defendant’s strip club.
                                                     5
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page126 of
                                                                                  of 125
                                                                                     22



            30.      Plaintiff’s and all other entertainers’ job duties consisted of dancing in designated

   areas and performing dances for Defendant’s customers at the club. These job duties require

   little to no skill. 1

            31.      Defendant maintained some records regarding the time Plaintiff and all other

   entertainers arrived and left the club, but failed to maintain full and accurate time records in

   contravention of the FLSA’s recordkeeping requirement.

            32.      At all material times, Defendant has been an employer within the meaning of 3(d)

   of the FLSA. 29 U.S.C. § 203(d).

            33.      Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

   broadly to include “any person acting directly or indirectly in the interest of an employer in

   relation to any employee.” 29 U.S.C. § 203(d).

            34.      The statutory definition of “employer” includes corporate officers, participating

   shareholders, supervisors, managers, or other employees where that individual exercises some

   supervisory authority over employees and is responsible in whole or in part for the alleged

   violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

   Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).


   1
     See Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 783 (11th Cir. 2006) ([C]ourts must determine whether,
   as a matter of economic realit[y], an individual is an employee or an independent contractor in business for himself.
   Several factors guide this inquiry: (1) the nature and degree of the alleged employer's control as to the manner in
   which the work is to be performed; (2) the alleged employee's opportunity for profit or loss depending upon his
   managerial skill; (3) the alleged employee's investment in equipment or materials required for his task, or his
   employment of workers; (4) whether the service rendered requires a special skill; (5) the degree of permanency and
   duration of the working relationship; (6) the extent to which the service rendered is an integral part of the alleged
   employer's business.”) (internal citations omitted); see also, Clincy v. Galardi S. Enterprises, Inc., 808 F. Supp. 2d
   1326, 1343 (N.D. Ga. 2011) (applying economic reality test and finding exotic dancers were employees not
   independent contractors).




                                                             6
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page137 of
                                                                                  of 125
                                                                                     22



          35.    Defendant James T. Robinson is the Owner of Booby Trap Lounge a/k/a The Trap

   Lounge.

          36.    Defendant James T. Robinson is involved in the day-to-day business operation of

   The Trap Lounge.

          37.    Defendant James T. Robinson has responsibility for the supervision of the

   entertainers at The Trap Lounge.

          38.    Defendant James T. Robinson is responsible for the compensation or lack thereof

   paid to entertainers at The Trap Lounge.

          39.    Defendant James T. Robinson has the authority to hire and fire employees, the

   authority to direct and supervise the work of employees, the authority to sign on the business's

   checking accounts, including payroll accounts, and the authority to make decisions regarding

   employee compensation and capital expenditures.

          40.    Additionally, Defendant James T. Robinson was responsible for the day-to-day

   affairs of the club. In particular, he was responsible for determining whether the club complied

   with the Fair Labor Standards Act.

          41.    Defendant James T. Robinson controlled the nature, pay structure, and

   employment relationship of the Plaintiff and Class Members.

          42.    As such, Defendant James T. Robinson is the employer of the Plaintiff and Class

   Members within the meaning of 3(d) of the FLSA, and are jointly, severally, and liable for all

   damages.

                        ENTERPRISE AND INDIVIDUAL COVERAGE

          43.     “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

   employer to pay overtime compensation to an hourly worker if the employee can establish

   individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-
                                                  7
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page148 of
                                                                                  of 125
                                                                                     22



   CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs.,

   Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage, Defendants

   must ‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ]

   ha[ve] employees handling, selling, or otherwise working on goods or materials that have been

   moved in or produced for commerce by any person; and is an enterprise whose annual gross

   volume of sales made or business done is not less than $500,000.’” Id. (citing 29 U.S.C. §

   203(s)(1)(A)(i) and (ii)).   “The phase ‘engaged in commerce’ is interpreted broadly and

   liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

          44.     At all material times, Defendant has been doing business as an enterprise within

   the meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).

          45.     At all material times, Defendant has been doing business as an enterprise in

   commerce or in the production of goods for commerce within the meaning of 3(s)(1) of the

   FLSA because he has had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

          46.     Specifically, Defendant’s employees have sold goods—such as alcoholic

   beverages and a variety of foods—that have been moved or produced in interstate commerce to

   Defendant’s patrons. Additionally, Defendant’s employees, including Plaintiff, have handled

   materials that have been moved or produced in interstate commerce, which were used in the

   course of Defendant’s business operations.

          47.     Defendant advertises on the internet and processes credit cards from out of state

   patrons.

          48.     Furthermore, Defendant has had, and continues to have, an annual gross business

   volume in excess of $500,000.00 per annum.

          49.     At all material times, Plaintiff was an individual employee who engaged in

   commerce or in the production of goods for commerce as required by 29 USC § 206-207.
                                                   8
Case
Case1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              12/13/2019 Page
                                                                          Page159 of
                                                                                  of 125
                                                                                     22



                                         WAGE VIOLATIONS

             50.   Defendant misclassified Plaintiff and all other entertainers as independent

   contractors.

             51.   Defendant failed to pay Plaintiff and all other entertainers he hires any

   compensation whatsoever.

             52.   The money Plaintiff received directly from Defendant’s customers was tips.

             53.   Defendant siphoned Plaintiff’s and all other entertainers’ tips by requiring them to

   share their tips with other employees who are not eligible to participate in a tip pool.

                                             IV.     FACTS

             54.   Plaintiff and Class Members have all been victimized by Defendant’s common

   policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

   Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

   earned.

             55.   Defendant operates an adult entertainment club at 13690 NW 7th Avenue, Miami,

   FL under the name of “The Trap Lounge.”

             56.   Defendant employs exotic entertainers at The Trap Lounge.

             57.   Plaintiff Stacey Braddy is a former exotic entertainer at Defendant’s adult

   entertainment club The Trap Lounge in Miami, FL.

             58.   Plaintiff worked on a regular basis for Defendant’s club.

             59.   From approximately January, 2012 until April, 2017, Plaintiff Stacey Baddy

   danced at The Trap Lounge in Miami, Florida.

             60.   Therefore, Plaintiff Stacey Baddy has first-hand personal knowledge of the pay

   violations at The Trap Lounge.

             61.   All exotic entertainers including Plaintiff are compensated exclusively through
                                                     9
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page16
                                                                             10ofof125
                                                                                    22



   tips received from Defendant’s customers.

          62.        Defendant did not pay the entertainers any compensation for any hours worked at

   his establishment.

          63.        Defendant charged the entertainers certain fees per shift worked.

          64.        Defendant charged the entertainers a “house fee” depending on the time they

   arrive to work.

          65.        Defendant also required the entertainers to share their tips with employees who do

   not customarily and regularly receive tips.

          66.        Defendant illegally classified the entertainers as independent contractors.

   However, at all times, the entertainers were employees of Defendant as that term is defined by

   the FLSA and relevant case law.

          67.        Defendant hired, fired and supervised the entertainers. Defendant also set the

   schedule for the entertainers. Defendant controlled the details of the entertainers’ jobs, including

   setting the prices to charge customers for dances and imposing limitations on how to interact

   with the clubs’ customers.

          68.        Defendant also controlled the entertainers’ appearances with respect to their attire

   and makeup.

          69.        Defendant disciplined the entertainers for not following club rules.

          70.        Defendant tracked the time and days the entertainers worked just as is common

   for typical employer-employee relationships.

          71.        In addition, Defendant instructed the entertainers about when, where, and how the

   entertainers were to perform their work.

          72.        The following further facts demonstrate the entertainers’ status as employees:

                     a)     Defendant had the sole right to hire and fire the entertainers;
                                                      10
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page17
                                                                             11ofof125
                                                                                    22



                   b)     Defendant required dancers to complete an employee application as a

                          prerequisite to their employment;

                   c)     Defendant made the decision not to pay overtime;

                   d)     Defendant made the decision not to compensate at the FLSA minimum

                          wage rate;

                   e)     Defendant provided the entertainers with music equipment and a

                          performing stage;

                   f)     Defendant controlled the entertainers’ music;

                   g)     The dancers have made no financial investment with Defendant’s

                          business;

                   h)     The dancers were hired as permanent employees and have worked for

                          Defendant for years;

                   i)     Defendant supervised the entertainers; and

                   j)     Defendant scheduled entertainers and as such had sole control over their

                          opportunity for profit.

          73.      Defendant misclassified Plaintiff and Class Members as independent contractors

   to avoid his obligations to pay them pursuant to the FLSA and Article X, Section 24 of the Florida

   Constitution.

          74.      Plaintiff and Class Members are not exempt from the overtime and minimum

   wage requirements under the FLSA or Article X, Section 24 of the Florida Constitution.

          75.      Although Plaintiff and Class Members are required to and do in fact frequently

   work more than forty (40) hours per workweek, they are not compensated at the FLSA mandated

   time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive no

   compensation whatsoever from Defendant and thus, Defendant violates the minimum wage
                                                    11
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page18
                                                                             12ofof125
                                                                                    22



   requirement of the FLSA and Article X, Section 24 of the Florida Constitution.. See 29 U.S.C. §

   206.

          76.      Defendant’s method of paying Plaintiff in violation of the FLSA and Article X,

   Section 24 of the Florida Constitution was willful and was not based on a good faith and

   reasonable belief that his conduct complied with the FLSA or Article X, Section 24 of the Florida

   Constitution.

          77.      Defendant misclassified Plaintiff with the intent to avoid paying her in accordance

   to the FLSA and Article X, Section 24 of the Florida Constitution.

          78.      Defendant has been in the exotic dancing industry for years and is familiar with

   the long line of federal cases holding that entertainers in this industry are employees as that term

   is defined by the FLSA.

          79.      Further, at all material times, Defendant has operated as a “single enterprise”

   within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendant performs

   related activities through a unified operation and common control for a common business

   purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One

   Med. Servs., Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

          80.      Defendant keeps employment records for The Trap Lounge.

          81.      Defendant has ultimate authority regarding hiring and firing employees at The

   Trap Lounge.

          82.      Defendant owns and operates The Trap Lounge.

          83.      Defendant created and implemented the companywide policy of misclassifying

   exotic entertainers as independent contractors at The Trap Lounge.

          84.      Defendant operates a strip club under the assumed name “The Trap Lounge.”

   Indeed, he advertises as such on various websites.
                                                   12
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page19
                                                                             13ofof125
                                                                                    22



                       V.     COUNT ONE: VIOLATION OF 29 U.S.C. § 207

          85.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          86.     Defendant’s practice of failing to pay Plaintiff and Class Members time-and-a-

   half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

          87.     None of the exemptions provided by the FLSA regulating the duty of employers

   to pay overtime at a rate not less than one and one-half times the regular rate at which its

   employees are employed are applicable to Defendant or Plaintiff.

                       VI.    COUNT TWO: VIOLATION OF 29 U.S.C. § 206

          88.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          89.     Defendant’s practice of failing to pay Plaintiff and Class Members at the required

   minimum wage rate violates the FLSA.          29 U.S.C. § 206.      In fact, Defendant does not

   compensate the exotic entertainers whatsoever for any hours worked.

          90.     None of the exemptions provided by the FLSA regulating the duty of employers

   to pay employees for all hours worked at the required minimum wage rate are applicable to

   Defendant or Plaintiff.

          91.     Defendant failed to keep adequate records of Plaintiff’s and Class Members’ work

   hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

          92.     Federal law mandates that an employer is required to keep for three (3) years all

   payroll records and other records containing, among other things, the following information:

                  a)         The time of day and day of week on which the employees’ work week

                             begins;

                  b)         The regular hourly rate of pay for any workweek in which overtime

                             compensation is due under section 7(a) of the FLSA;



                                                   13
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page20
                                                                             14ofof125
                                                                                    22



                 c)          An explanation of the basis of pay by indicating the monetary amount

                             paid on a per hour, per day, per week, or other basis;

                 d)          The amount and nature of each payment which, pursuant to section 7(e)

                             of the FLSA, is excluded from the “regular rate”;

                 e)          The hours worked each workday and total hours worked each work

                             week;

                 f)          The total daily or weekly straight time earnings or wages due for hours

                             worked during the workday or work week, exclusive of premium

                             overtime compensation;

                 g)          The total premium for overtime hours. This amount excludes the

                             straight-time earnings for overtime hours recorded under this section;

                 h)          The total additions to or deductions from wages paid each pay period

                             including employee purchase orders or wage assignments;

                 i)          The dates, amounts, and nature of the items which make up the total

                             additions and deductions;

                 j)          The total wages paid each pay period; and

                 k)          The date of payment and the pay period covered by payment.

   29 C.F.R. 516.2, 516.5.

          93.    Defendant has not complied with federal law and has failed to maintain such

   records with respect to Plaintiff and Class Members.            Because Defendant’s records are

   inaccurate and/or inadequate, Plaintiff and Class Members can meet their burden under the

   FLSA by proving that they, in fact, performed work for which they were improperly

   compensated, and produce sufficient evidence to show the amount and extent of the work “as a



                                                    14
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page21
                                                                             15ofof125
                                                                                    22



   matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328

   U.S. 680, 687 (1946).

        VII.       COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE
                                FLORIDA CONSTITUTION

          94.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          95.       Plaintiff and those similarly situated employees are/were entitled to be paid at least

   the Florida minimum wage for each hour/week worked during employment with Defendant.

          96.       Specifically, Plaintiff and those similarly situated employees were not paid the

   proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

          97.       Defendant willfully failed to pay Plaintiff and those similarly situated employees,

   minimum wages for one or more weeks during Plaintiff’s employment contrary to Article X,

   Section 24 of the Florida Constitution.

          98.       Although such prerequisites are unconstitutional, Plaintiff has complied with all

   statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

   Constitution.

          99.       Specifically, on February 7, 2019, Plaintiff served Defendant with a Notice pursuant

   to Fla. Stats. § 448.110, on behalf of herself, and those similarly situated to Plaintiff. A copy of

   Plaintiff’s Notice Letter is attached hereto as EXHIBIT B.

          100.      More than 15 days have elapsed since Plaintiff’s service of her Notice on Defendant,

   and Defendant has failed to make payment to Plaintiff.

          101.      As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff, and those similarly situated employees, have been damaged in the loss of minimum wages

   for one or more weeks of work with Defendant.




                                                     15
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page22
                                                                             16ofof125
                                                                                    22



          102.    Plaintiff is entitled to an award of damages in an amount equal to the relevant

   Florida Minimum Wage, and an equal amount as liquidated damages.

          103.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs, pursuant to

   Article X, Section 24 of the Florida Constitution.

                         VIII. COLLECTIVE ACTION ALLEGATIONS

          104.    As part of his regular business practices, Defendant has intentionally, willfully

   and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

   of violating the FLSA on a class wide basis, as described above.

          105.    Although Defendant permitted and/or required Class Members to work in excess

   of forty (40) hours per workweek, Defendant has denied them full compensation for their hours

   worked over forty. Defendant has also denied them full compensation at the federally mandated

   minimum wage rate.

          106.     Class Members perform or have performed the same or similar work as Plaintiff.

   In particular, Plaintiff and Class Members all worked as exotic entertainers under the same

   conditions and subject to the same violations of the FLSA.

          107.    Many Class Members regularly work or have worked in excess of forty (40) hours

   during a workweek.

          108.    Defendant has classified and continues to classify Class Members as independent

   contractors.

          109.     Class Members are not exempt from receiving overtime pay and/or minimum

   wage at the federally mandated minimum wage rate under the FLSA.

          110.     As such, Class Members are similar to Plaintiff in terms of job duties, pay

   structure, misclassification as independent contractors and/or the denial of overtime and

   minimum wage.
                                                    16
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page23
                                                                             17ofof125
                                                                                    22



          111.     Defendant’s failure to pay overtime compensation and hours worked at the

   minimum wage rate required by the FLSA results from generally applicable policies or practices,

   and does not depend on the personal circumstances of the Class Members.

          112.     The experience of Plaintiff, with respect to her pay, is typical of the experiences

   of Class Members.

          113.     The experience of Plaintiff, with respect to her job duties, is typical of the

   experiences of Class Members.

          114.     The specific job titles or precise job responsibilities of each Class Member does

   not prevent collective treatment.

          115.     All Class Members, irrespective of their particular job requirements, are entitled

   to overtime compensation for hours worked in excess of forty during a workweek.

          116.     All Class Members, irrespective of their particular job requirements, are entitled

   to compensation for hours worked at the federally mandated minimum wage rate.

          117.     Although the exact amount of damages may vary among Class Members, the

   damages for Class Members can be easily calculated by a formula. The claims of all Class

   Members arise from a common nucleus of facts. Liability is based on a systematic course of

   wrongful conduct by Defendant that caused harm to all Class Members.

          118.     The Plaintiff and the Class Members held the same job title: Dancers and/or

   Entertainers.

          119.     The Defendant has classified all of its entertainers as independent contractors

   from at least January, 2012.

          120.     Defendant instituted, permitted, and/or required the policy and practice of

   classifying all exotic entertainers at The Trap Lounge.



                                                   17
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page24
                                                                             18ofof125
                                                                                    22



          121.    Defendant instituted, permitted, and/or required the policy and practice of

   charging all exotic entertainers at The Trap Lounge a house fee.

          122.    Defendant instituted, created, and/or permitted the policy and practice of requiring

   all dancers and/or exotic entertainers at The Trap Lounge to tip out the DJ.

          123.    As such, the class of similarly situated Plaintiff is properly defined as follows:

          The FLSA Collective Members are all of Defendant’s current and former
          exotic entertainers who worked at The Trap Lounge at any time during the
          three years before this Complaint was filed up to the present.

                        IX.    FLORIDA CLASS ACTION ALLEGATIONS

          124.    Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

   23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

          125.    Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who

   were employed by Defendant at any time since January 2012, to the entry of judgment in this

   case (the “Florida Class Period”), who were “entertainer” employees and who have not been paid

   at least the applicable Florida Minimum Wage for hours/weeks worked, as required, in violation

   of Article X, Section 24 of the Florida Constitution (the “Florida Class”).

          126.    The persons in the Florida Class identified above are so numerous that joinder of

   all members is impracticable. Although the precise number of such persons is unknown, and the

   facts on which the calculation of that number are presently within the sole control of the

   Defendant, upon information and belief, there are between 100 and 200 members of the Class

   during the Class Period.

          127.    The claims of Plaintiff are typical of the claims of the Florida Class, and a class

   action is superior to other available methods of fair and efficient adjudication of the controversy

   - particularly in the context of wage and hour litigation where individual plaintiffs lack the


                                                    18
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page25
                                                                             19ofof125
                                                                                    22



   financial resources to vigorously prosecute a lawsuit in federal court against corporate

   defendants.

          128.    The Defendant has acted or refused to act on grounds generally applicable to the

   class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

   respect to the class as a whole.

          129.    Specifically, Defendant illegally misclassified all of his exotic entertainer

   employees, including Plaintiff, as independent contractors and failed to pay them minimum

   wages as mandated by Article X, Section 24 of the Florida Constitution.

          130.    Application of this policy or practice does/did not depend on the personal

   circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice

   which resulted in the non-payment of minimum wages to Plaintiff applied and continues to apply

   to all class members. Accordingly, the “Florida Class Members” are properly defined as:

          All of Defendant’s current and former exotic entertainers who worked at
          The Trapp Lounge at any time during the five (5) years before this
          Complaint was filed up to the present.

          131.    Plaintiff is committed to pursuing this action and has retained competent counsel

   experienced in employment law and class action litigation.

          132.    Plaintiff has the same interests in this matter as all other members of the Florida

   class and Plaintiff’s claims are typical of the Florida Class.

          133.    There are questions of law and fact common to the Florida Class which

   predominate over any questions solely affecting the individual members of the Class, including

   but not limited to:

                  a)      whether the Defendant employed the members of the Florida Class within

                          the meaning of Article X, Section 24 of the Florida Constitution;


                                                     19
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page26
                                                                             20ofof125
                                                                                    22



                  b)       whether the Defendant failed to keep true and accurate time records for all

                           hours worked by Plaintiff and members of the Florida Class;

                  c)       what proof of hours worked is sufficient where employers fail in their duty

                           to maintain time records;

                  d)       whether Defendant misclassified his exotic entertainer employees as

                           independent contractors;

                  e)       whether Defendant failed and/or refused to pay the members of the Florida

                           Class at least the Florida Minimum Wage in one of more workweeks;

                  f)       whether Defendant is liable for all damages claimed hereunder, including

                           but not limited to, costs, disbursements and attorney’s fees; and

                  g)       whether the Defendant should be enjoined from such violations of Article

                           X Section 24 of the Florida Constitution in the future.

                                         DAMAGES SOUGHT

          134.     Plaintiff and Class Members are entitled to recover compensation for the hours

   they worked for which they were not paid at the federally mandated minimum wage rate.

          135.    Additionally, Plaintiff and Class Members are entitled to recover their unpaid

   overtime compensation.

          136.    Plaintiff and Class Members are also entitled to all of the misappropriated funds,

   including all funds that were charged as fees and penalties, and all tips that were taken. Without

   repayment of such fees, Plaintiff and Class Members will not have been paid minimum wage and

   overtime in accordance with the FLSA.

          137.    Plaintiff and Class members are also entitled to an amount equal to all of their

   unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X, Section 24 of the

   Florida Constitution.
                                                      20
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page27
                                                                             21ofof125
                                                                                    22



          138.     Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

   costs as required by the FLSA. 29 U.S.C. § 216(b); Article X, Section 24 of the Florida

   Constitution.

                                       X.      JURY DEMAND

          139.     Plaintiff and Class Members hereby demand trial by jury.


                                               PRAYER

          For these reasons, Plaintiff and Class Members respectfully request that judgment be

   entered in their favor awarding the following relief:

                   a)     Certification of this action as a class action pursuant to Fed. R. Civ. P.

                          23(b)(2) and (3) on behalf of the members of the Class and appointing

                          Plaintiff and her counsel to represent the Class;

                   b)     Designation of this action as a collective action on behalf of the Collective

                          Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

                          216(b) to all similarly situated members of an FLSA Opt-In Class,

                          appraising them of the pendency of this action, permitting them to assert

                          timely FLSA claims in this action by filing individual Consents to Sue

                          pursuant to 29 U.S.C. §216(b) and appointing Plaintiff and her counsel to

                          represent the Collective Action members;

                   c)     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                          practices complained of herein are in violation of the maximum hour and

                          minimum wage provisions of the FLSA;

                   d)     Overtime compensation for all hours worked over forty in a workweek at

                          the applicable time-and-a-half rate;

                                                   21
Case 1:19-cv-25140-BB
     1:19-cv-25140-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            12/13/2019 Page
                                                                        Page28
                                                                             22ofof125
                                                                                    22



                e)     All unpaid wages at the FLSA mandated minimum wage rate;

                f)     All unpaid wage at the Florida mandated minimum wage rate;

                g)     All misappropriated tips;

                h)     All misappropriated funds that were labeled as fees or otherwise;

                i)     An equal amount of all owed wages and misappropriated funds and tips as

                       liquidated damages as allowed under the FLSA;

                j)     An equal amount of all owed wages and misappropriated funds and tips as

                       liquidated damages as allowed under Article X, Section 24 of the Florida

                       Constitution;

                k)     Reasonable attorney’s fees, costs and expenses of this action as provided

                       by the FLSA; and

                l)     Such other relief to which Plaintiffs and Class Members may be entitled,

                       at law or in equity.

   Dated: December 13, 2019                   Respectfully submitted,

                                               /s/ Andrew R. Frisch
                                               Andrew R. Frisch
                                               Morgan & Morgan, P.A.
                                               8151 Peters Road, Suite 4000
                                               Plantation, FL 33324
                                               Tel: (954) WORKERS
                                               Fax: (954) 327-3013
                                               E-mail: afrisch@forthepeople.com

                                               Attorney for Plaintiff & Class Members




                                                22
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 29 of 125




                     EXHIBIT B
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page301 of
                                                                                  of 125
                                                                                     22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   STACEY BRADDY, Individually, and on
   Behalf of All Others Similarly Situated,

            Plaintiff,
                                                      Case No.
   v.

   JAMES T. ROBINSON d/b/a BOOBY
   TRAP LOUNGE a/k/a THE TRAP
   LOUNGE,

         Defendant.
   ____________________________________/

                PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT AND
                               DEMAND FOR JURY TRIAL

                                         I.     SUMMARY

            Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

   “detrimental to the maintenance of the minimum standard of living necessary for health,

   efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

   remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

   employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

   of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

   employees. See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25,

   2014).

            Likewise, the citizens of Florida passed Article X, Section 24, because “[a]ll working

   Floridians are entitled to be paid a minimum wage that is sufficient to provide a decent and

   healthy life for them and their families, that protects their employers from unfair low-wage
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page312 of
                                                                                  of 125
                                                                                     22



   competition, and that does not force them to rely on taxpayer-funded public services in order to

   avoid economic hardship.” See Article X, Section 24(a).

           1.     This case concerns an adult entertainment club which goes by the trade name of

   “The Trap Lounge.” The entities and employers implicated are James T. Robinson, its owner

   and operator (“Defendant”)..

           2.     Defendant has a longstanding policy of misclassifying his employees as

   independent contractors.

           3.     Defendant required and/or permitted Plaintiff Stacey Braddy (“Plaintiff”) to work

   as an exotic “entertainer” and/or dancer at his adult entertainment club in excess of forty (40)

   hours per week, but refused to compensate her at the applicable minimum wage and overtime

   rate.   In fact, Defendant refused to compensate Plaintiff at all for the hours she worked.

   Plaintiff’s only compensation was in the form of tips from club patrons.

           4.     Defendant’s conduct violates the FLSA, which requires non-exempt employees,

   such as Plaintiff, to be compensated for their overtime work at a rate of one and one-half times

   their regular rate of pay. See 29 U.S.C. § 207(a).

           5.     Furthermore, Defendant’s practice of failing to pay tipped employees pursuant to

   29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendant’s practice

   of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

   206.

           6.     Plaintiff brings a collective action to recover the unpaid wages owed to her and all

   other similarly situated employees, current and former, of Defendant who worked at The Trapp

   Lounge in Miami, Florida, at any time during the three year period before this Complaint was

   filed up to the present (“Class Members”). These Class Members should be informed of the



                                                    2
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page323 of
                                                                                  of 125
                                                                                     22



   pendency of this action and apprised of their rights to join in the manner envisioned by Hoffman-

   La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

          7.       Likewise, Defendant’s practice of failing to pay tipped employees at least the

   minimum wage each hour/week is in violation of Article X, Section 24 of the Florida

   Constitution.

          8.       Thus, Plaintiff further complains on behalf of herself, and a class of other

   similarly situated current and former “entertainer” employees of the Defendant, pursuant to

   Fed.R.Civ.P.23, that they are entitled to back wages from Defendant for hours/weeks of work for

   which they did not receive at least the Florida minimum wage, in violation of Article X, Section

   24 of the Florida Constitution (“Florida Minimum Wage Claims”).

                      II.    SUBJECT MATTER JURISDICTION AND VENUE

          9.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

   § 216(b) and 28 U.S.C. § 1331.

          10.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

   the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

          11.      This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

   U.S.C. §1367, because the acts and omissions that give rise to Plaintiff’s FLSA claims are the

   same acts and omissions that give rise to Plaintiff’s Florida Minimum Wage Claims.

          12.      This Court also has original jurisdiction over Plaintiff’s Florida Minimum Wage

   Claims pursuant to 28 U.S.C. § 1332(d) (“CAFA”), because there is diversity between the

   Defendant and at least one Plaintiff and/or member of the putative class, the amount in

   controversy exceeds $5,000,000.00, exclusive of interest and costs, and the putative class

   exceeds one hundred members in number.



                                                   3
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page334 of
                                                                                  of 125
                                                                                     22



             13.   Venue is proper in the Southern District of Florida because a substantial portion

   of the events forming the basis of this suit occurred in this District, and Defendant’s principle

   place of business is located in this District. In particular, Defendant’s principle place of business

   is located at 14956 S River Drive, Miami, FL 33167. Also, Plaintiff worked at Defendant’s club,

   located at 13690 NW 7th Avenue, Miami, FL 33101 over extended periods of time.

                             PARTIES AND PERSONAL JURISDICTION

             14.   At all times relevant hereto, Plaintiff Stacey Braddy was an individual residing in

   Miami-Dade County, Florida. Plaintiff’s written consent to this action is attached hereto as

   EXHIBIT A.

             15.   The Members of the FLSA Collective Action are all of Defendant’s current and

   former exotic entertainers who worked at The Trap Lounge at any time during the three (3) years

   prior to the filing of this Complaint up to the present, who elect to file a consent to join in this

   action.

             16.   The Florida Minimum Wage Claim Class Members are all of Defendant’s current

   and former exotic entertainers who worked at The Trap Lounge at any time during the five (5)

   years prior to the filing of this Complaint until the present and continuing.

             17.   Defendant James T. Robinson is an individual residing in Florida.               Said

   Defendant may be served with process at 14956 S River Drive, Miami, FL 33167 and/or 13690

   NW 7th Avenue, Miami, FL 33101. This Court has personal jurisdiction over this Defendant

   because he is a resident of Florida.

                                      III.    FLSA COVERAGE

             18.   In an FLSA case, the following elements must be met.              “(1) [plaintiff] is

   employed by the defendant, (2) the defendant engaged in interstate commerce, and (3) the

   defendant failed to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo
                                                     4
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page345 of
                                                                                  of 125
                                                                                     22



   Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134

   S. Ct. 62, (U.S. 2013).

                                  EMPLOYMENT RELATIONSHIP

           19.     “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

   employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

   employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

   Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

   (citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

   economic reality test is the alleged employee's economic dependence on the employer.” Id.

           20.     Here, Defendant had the power to hire and fire Plaintiff.

           21.     Defendant controlled Plaintiff’s work schedule.

           22.     Defendant scheduled Plaintiff and other entertainers to certain shifts.

           23.     Defendant required Plaintiff and other entertainers to work a certain number of

   days during the week.

           24.     Defendant required Plaintiff and other dancers to wear certain clothing.

           25.     Defendant determined the rate and the method of payment of all dancers including

   Plaintiff.

           26.     Defendant set the price for his customers to pay dancers for “side dances” and

   “lap dances.”

           27.     Additionally, Defendant required Plaintiff and all other entertainers to pay “house

   fees” depending on the day and shift the dancer was working.

           28.     Plaintiff and all other entertainers were required to tip out the DJ at the end of

   their shift.

           29.     Entertainers are an integral part of Defendant’s strip club.
                                                     5
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page356 of
                                                                                  of 125
                                                                                     22



            30.      Plaintiff’s and all other entertainers’ job duties consisted of dancing in designated

   areas and performing dances for Defendant’s customers at the club. These job duties require

   little to no skill. 1

            31.      Defendant maintained some records regarding the time Plaintiff and all other

   entertainers arrived and left the club, but failed to maintain full and accurate time records in

   contravention of the FLSA’s recordkeeping requirement.

            32.      At all material times, Defendant has been an employer within the meaning of 3(d)

   of the FLSA. 29 U.S.C. § 203(d).

            33.      Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

   broadly to include “any person acting directly or indirectly in the interest of an employer in

   relation to any employee.” 29 U.S.C. § 203(d).

            34.      The statutory definition of “employer” includes corporate officers, participating

   shareholders, supervisors, managers, or other employees where that individual exercises some

   supervisory authority over employees and is responsible in whole or in part for the alleged

   violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

   Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).


   1
     See Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 783 (11th Cir. 2006) ([C]ourts must determine whether,
   as a matter of economic realit[y], an individual is an employee or an independent contractor in business for himself.
   Several factors guide this inquiry: (1) the nature and degree of the alleged employer's control as to the manner in
   which the work is to be performed; (2) the alleged employee's opportunity for profit or loss depending upon his
   managerial skill; (3) the alleged employee's investment in equipment or materials required for his task, or his
   employment of workers; (4) whether the service rendered requires a special skill; (5) the degree of permanency and
   duration of the working relationship; (6) the extent to which the service rendered is an integral part of the alleged
   employer's business.”) (internal citations omitted); see also, Clincy v. Galardi S. Enterprises, Inc., 808 F. Supp. 2d
   1326, 1343 (N.D. Ga. 2011) (applying economic reality test and finding exotic dancers were employees not
   independent contractors).




                                                             6
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page367 of
                                                                                  of 125
                                                                                     22



          35.    Defendant James T. Robinson is the Owner of Booby Trap Lounge a/k/a The Trap

   Lounge.

          36.    Defendant James T. Robinson is involved in the day-to-day business operation of

   The Trap Lounge.

          37.    Defendant James T. Robinson has responsibility for the supervision of the

   entertainers at The Trap Lounge.

          38.    Defendant James T. Robinson is responsible for the compensation or lack thereof

   paid to entertainers at The Trap Lounge.

          39.    Defendant James T. Robinson has the authority to hire and fire employees, the

   authority to direct and supervise the work of employees, the authority to sign on the business's

   checking accounts, including payroll accounts, and the authority to make decisions regarding

   employee compensation and capital expenditures.

          40.    Additionally, Defendant James T. Robinson was responsible for the day-to-day

   affairs of the club. In particular, he was responsible for determining whether the club complied

   with the Fair Labor Standards Act.

          41.    Defendant James T. Robinson controlled the nature, pay structure, and

   employment relationship of the Plaintiff and Class Members.

          42.    As such, Defendant James T. Robinson is the employer of the Plaintiff and Class

   Members within the meaning of 3(d) of the FLSA, and are jointly, severally, and liable for all

   damages.

                        ENTERPRISE AND INDIVIDUAL COVERAGE

          43.     “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

   employer to pay overtime compensation to an hourly worker if the employee can establish

   individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-
                                                  7
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page378 of
                                                                                  of 125
                                                                                     22



   CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs.,

   Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage, Defendants

   must ‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ]

   ha[ve] employees handling, selling, or otherwise working on goods or materials that have been

   moved in or produced for commerce by any person; and is an enterprise whose annual gross

   volume of sales made or business done is not less than $500,000.’” Id. (citing 29 U.S.C. §

   203(s)(1)(A)(i) and (ii)).   “The phase ‘engaged in commerce’ is interpreted broadly and

   liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

          44.     At all material times, Defendant has been doing business as an enterprise within

   the meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).

          45.     At all material times, Defendant has been doing business as an enterprise in

   commerce or in the production of goods for commerce within the meaning of 3(s)(1) of the

   FLSA because he has had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

          46.     Specifically, Defendant’s employees have sold goods—such as alcoholic

   beverages and a variety of foods—that have been moved or produced in interstate commerce to

   Defendant’s patrons. Additionally, Defendant’s employees, including Plaintiff, have handled

   materials that have been moved or produced in interstate commerce, which were used in the

   course of Defendant’s business operations.

          47.     Defendant advertises on the internet and processes credit cards from out of state

   patrons.

          48.     Furthermore, Defendant has had, and continues to have, an annual gross business

   volume in excess of $500,000.00 per annum.

          49.     At all material times, Plaintiff was an individual employee who engaged in

   commerce or in the production of goods for commerce as required by 29 USC § 206-207.
                                                   8
Case
Case1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                         Document
                               9-1 1 Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            03/12/2020
                                                              07/18/2019 Page
                                                                          Page389 of
                                                                                  of 125
                                                                                     22



                                         WAGE VIOLATIONS

             50.   Defendant misclassified Plaintiff and all other entertainers as independent

   contractors.

             51.   Defendant failed to pay Plaintiff and all other entertainers he hires any

   compensation whatsoever.

             52.   The money Plaintiff received directly from Defendant’s customers was tips.

             53.   Defendant siphoned Plaintiff’s and all other entertainers’ tips by requiring them to

   share their tips with other employees who are not eligible to participate in a tip pool.

                                             IV.     FACTS

             54.   Plaintiff and Class Members have all been victimized by Defendant’s common

   policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

   Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

   earned.

             55.   Defendant operates an adult entertainment club at 13690 NW 7th Avenue, Miami,

   FL under the name of “The Trap Lounge.”

             56.   Defendant employs exotic entertainers at The Trap Lounge.

             57.   Plaintiff Stacey Braddy is a former exotic entertainer at Defendant’s adult

   entertainment club The Trap Lounge in Miami, FL.

             58.   Plaintiff worked on a regular basis for Defendant’s club.

             59.   From approximately January, 2012 until April, 2017, Plaintiff Stacey Baddy

   danced at The Trap Lounge in Miami, Florida.

             60.   Therefore, Plaintiff Stacey Baddy has first-hand personal knowledge of the pay

   violations at The Trap Lounge.

             61.   All exotic entertainers including Plaintiff are compensated exclusively through
                                                     9
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page39
                                                                             10ofof125
                                                                                    22



   tips received from Defendant’s customers.

          62.        Defendant did not pay the entertainers any compensation for any hours worked at

   his establishment.

          63.        Defendant charged the entertainers certain fees per shift worked.

          64.        Defendant charged the entertainers a “house fee” depending on the time they

   arrive to work.

          65.        Defendant also required the entertainers to share their tips with employees who do

   not customarily and regularly receive tips.

          66.        Defendant illegally classified the entertainers as independent contractors.

   However, at all times, the entertainers were employees of Defendant as that term is defined by

   the FLSA and relevant case law.

          67.        Defendant hired, fired and supervised the entertainers. Defendant also set the

   schedule for the entertainers. Defendant controlled the details of the entertainers’ jobs, including

   setting the prices to charge customers for dances and imposing limitations on how to interact

   with the clubs’ customers.

          68.        Defendant also controlled the entertainers’ appearances with respect to their attire

   and makeup.

          69.        Defendant disciplined the entertainers for not following club rules.

          70.        Defendant tracked the time and days the entertainers worked just as is common

   for typical employer-employee relationships.

          71.        In addition, Defendant instructed the entertainers about when, where, and how the

   entertainers were to perform their work.

          72.        The following further facts demonstrate the entertainers’ status as employees:

                     a)     Defendant had the sole right to hire and fire the entertainers;
                                                      10
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page40
                                                                             11ofof125
                                                                                    22



                   b)     Defendant required dancers to complete an employee application as a

                          prerequisite to their employment;

                   c)     Defendant made the decision not to pay overtime;

                   d)     Defendant made the decision not to compensate at the FLSA minimum

                          wage rate;

                   e)     Defendant provided the entertainers with music equipment and a

                          performing stage;

                   f)     Defendant controlled the entertainers’ music;

                   g)     The dancers have made no financial investment with Defendant’s

                          business;

                   h)     The dancers were hired as permanent employees and have worked for

                          Defendant for years;

                   i)     Defendant supervised the entertainers; and

                   j)     Defendant scheduled entertainers and as such had sole control over their

                          opportunity for profit.

          73.      Defendant misclassified Plaintiff and Class Members as independent contractors

   to avoid his obligations to pay them pursuant to the FLSA and Article X, Section 24 of the Florida

   Constitution.

          74.      Plaintiff and Class Members are not exempt from the overtime and minimum

   wage requirements under the FLSA or Article X, Section 24 of the Florida Constitution.

          75.      Although Plaintiff and Class Members are required to and do in fact frequently

   work more than forty (40) hours per workweek, they are not compensated at the FLSA mandated

   time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive no

   compensation whatsoever from Defendant and thus, Defendant violates the minimum wage
                                                    11
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page41
                                                                             12ofof125
                                                                                    22



   requirement of the FLSA and Article X, Section 24 of the Florida Constitution.. See 29 U.S.C. §

   206.

          76.      Defendant’s method of paying Plaintiff in violation of the FLSA and Article X,

   Section 24 of the Florida Constitution was willful and was not based on a good faith and

   reasonable belief that his conduct complied with the FLSA or Article X, Section 24 of the Florida

   Constitution.

          77.      Defendant misclassified Plaintiff with the intent to avoid paying her in accordance

   to the FLSA and Article X, Section 24 of the Florida Constitution.

          78.      Defendant has been in the exotic dancing industry for years and is familiar with

   the long line of federal cases holding that entertainers in this industry are employees as that term

   is defined by the FLSA.

          79.      Further, at all material times, Defendant has operated as a “single enterprise”

   within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendant performs

   related activities through a unified operation and common control for a common business

   purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One

   Med. Servs., Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

          80.      Defendant keeps employment records for The Trap Lounge.

          81.      Defendant has ultimate authority regarding hiring and firing employees at The

   Trap Lounge.

          82.      Defendant owns and operates The Trap Lounge.

          83.      Defendant created and implemented the companywide policy of misclassifying

   exotic entertainers as independent contractors at The Trap Lounge.

          84.      Defendant operates a strip club under the assumed name “The Trap Lounge.”

   Indeed, he advertises as such on various websites.
                                                   12
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page42
                                                                             13ofof125
                                                                                    22



                       V.     COUNT ONE: VIOLATION OF 29 U.S.C. § 207

          85.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          86.     Defendant’s practice of failing to pay Plaintiff and Class Members time-and-a-

   half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

          87.     None of the exemptions provided by the FLSA regulating the duty of employers

   to pay overtime at a rate not less than one and one-half times the regular rate at which its

   employees are employed are applicable to Defendant or Plaintiff.

                       VI.    COUNT TWO: VIOLATION OF 29 U.S.C. § 206

          88.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          89.     Defendant’s practice of failing to pay Plaintiff and Class Members at the required

   minimum wage rate violates the FLSA.          29 U.S.C. § 206.      In fact, Defendant does not

   compensate the exotic entertainers whatsoever for any hours worked.

          90.     None of the exemptions provided by the FLSA regulating the duty of employers

   to pay employees for all hours worked at the required minimum wage rate are applicable to

   Defendant or Plaintiff.

          91.     Defendant failed to keep adequate records of Plaintiff’s and Class Members’ work

   hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

          92.     Federal law mandates that an employer is required to keep for three (3) years all

   payroll records and other records containing, among other things, the following information:

                  a)         The time of day and day of week on which the employees’ work week

                             begins;

                  b)         The regular hourly rate of pay for any workweek in which overtime

                             compensation is due under section 7(a) of the FLSA;



                                                   13
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page43
                                                                             14ofof125
                                                                                    22



                 c)          An explanation of the basis of pay by indicating the monetary amount

                             paid on a per hour, per day, per week, or other basis;

                 d)          The amount and nature of each payment which, pursuant to section 7(e)

                             of the FLSA, is excluded from the “regular rate”;

                 e)          The hours worked each workday and total hours worked each work

                             week;

                 f)          The total daily or weekly straight time earnings or wages due for hours

                             worked during the workday or work week, exclusive of premium

                             overtime compensation;

                 g)          The total premium for overtime hours. This amount excludes the

                             straight-time earnings for overtime hours recorded under this section;

                 h)          The total additions to or deductions from wages paid each pay period

                             including employee purchase orders or wage assignments;

                 i)          The dates, amounts, and nature of the items which make up the total

                             additions and deductions;

                 j)          The total wages paid each pay period; and

                 k)          The date of payment and the pay period covered by payment.

   29 C.F.R. 516.2, 516.5.

          93.    Defendant has not complied with federal law and has failed to maintain such

   records with respect to Plaintiff and Class Members.            Because Defendant’s records are

   inaccurate and/or inadequate, Plaintiff and Class Members can meet their burden under the

   FLSA by proving that they, in fact, performed work for which they were improperly

   compensated, and produce sufficient evidence to show the amount and extent of the work “as a



                                                    14
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page44
                                                                             15ofof125
                                                                                    22



   matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328

   U.S. 680, 687 (1946).

        VII.       COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE
                                FLORIDA CONSTITUTION

          94.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          95.       Plaintiff and those similarly situated employees are/were entitled to be paid at least

   the Florida minimum wage for each hour/week worked during employment with Defendant.

          96.       Specifically, Plaintiff and those similarly situated employees were not paid the

   proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

          97.       Defendant willfully failed to pay Plaintiff and those similarly situated employees,

   minimum wages for one or more weeks during Plaintiff’s employment contrary to Article X,

   Section 24 of the Florida Constitution.

          98.       Although such prerequisites are unconstitutional, Plaintiff has complied with all

   statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

   Constitution.

          99.       Specifically, on February 7, 2019, Plaintiff served Defendant with a Notice pursuant

   to Fla. Stats. § 448.110, on behalf of herself, and those similarly situated to Plaintiff. A copy of

   Plaintiff’s Notice Letter is attached hereto as EXHIBIT B.

          100.      More than 15 days have elapsed since Plaintiff’s service of her Notice on Defendant,

   and Defendant has failed to make payment to Plaintiff.

          101.      As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff, and those similarly situated employees, have been damaged in the loss of minimum wages

   for one or more weeks of work with Defendant.




                                                     15
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page45
                                                                             16ofof125
                                                                                    22



          102.    Plaintiff is entitled to an award of damages in an amount equal to the relevant

   Florida Minimum Wage, and an equal amount as liquidated damages.

          103.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs, pursuant to

   Article X, Section 24 of the Florida Constitution.

                         VIII. COLLECTIVE ACTION ALLEGATIONS

          104.    As part of his regular business practices, Defendant has intentionally, willfully

   and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

   of violating the FLSA on a class wide basis, as described above.

          105.    Although Defendant permitted and/or required Class Members to work in excess

   of forty (40) hours per workweek, Defendant has denied them full compensation for their hours

   worked over forty. Defendant has also denied them full compensation at the federally mandated

   minimum wage rate.

          106.     Class Members perform or have performed the same or similar work as Plaintiff.

   In particular, Plaintiff and Class Members all worked as exotic entertainers under the same

   conditions and subject to the same violations of the FLSA.

          107.    Many Class Members regularly work or have worked in excess of forty (40) hours

   during a workweek.

          108.    Defendant has classified and continues to classify Class Members as independent

   contractors.

          109.     Class Members are not exempt from receiving overtime pay and/or minimum

   wage at the federally mandated minimum wage rate under the FLSA.

          110.     As such, Class Members are similar to Plaintiff in terms of job duties, pay

   structure, misclassification as independent contractors and/or the denial of overtime and

   minimum wage.
                                                    16
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page46
                                                                             17ofof125
                                                                                    22



          111.     Defendant’s failure to pay overtime compensation and hours worked at the

   minimum wage rate required by the FLSA results from generally applicable policies or practices,

   and does not depend on the personal circumstances of the Class Members.

          112.     The experience of Plaintiff, with respect to her pay, is typical of the experiences

   of Class Members.

          113.     The experience of Plaintiff, with respect to her job duties, is typical of the

   experiences of Class Members.

          114.     The specific job titles or precise job responsibilities of each Class Member does

   not prevent collective treatment.

          115.     All Class Members, irrespective of their particular job requirements, are entitled

   to overtime compensation for hours worked in excess of forty during a workweek.

          116.     All Class Members, irrespective of their particular job requirements, are entitled

   to compensation for hours worked at the federally mandated minimum wage rate.

          117.     Although the exact amount of damages may vary among Class Members, the

   damages for Class Members can be easily calculated by a formula. The claims of all Class

   Members arise from a common nucleus of facts. Liability is based on a systematic course of

   wrongful conduct by Defendant that caused harm to all Class Members.

          118.     The Plaintiff and the Class Members held the same job title: Dancers and/or

   Entertainers.

          119.     The Defendant has classified all of its entertainers as independent contractors

   from at least January, 2012.

          120.     Defendant instituted, permitted, and/or required the policy and practice of

   classifying all exotic entertainers at The Trap Lounge.



                                                   17
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page47
                                                                             18ofof125
                                                                                    22



          121.    Defendant instituted, permitted, and/or required the policy and practice of

   charging all exotic entertainers at The Trap Lounge a house fee.

          122.    Defendant instituted, created, and/or permitted the policy and practice of requiring

   all dancers and/or exotic entertainers at The Trap Lounge to tip out the DJ.

          123.    As such, the class of similarly situated Plaintiff is properly defined as follows:

          The FLSA Collective Members are all of Defendant’s current and former
          exotic entertainers who worked at The Trap Lounge at any time during the
          three years before this Complaint was filed up to the present.

                        IX.    FLORIDA CLASS ACTION ALLEGATIONS

          124.    Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

   23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

          125.    Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who

   were employed by Defendant at any time since January 2012, to the entry of judgment in this

   case (the “Florida Class Period”), who were “entertainer” employees and who have not been paid

   at least the applicable Florida Minimum Wage for hours/weeks worked, as required, in violation

   of Article X, Section 24 of the Florida Constitution (the “Florida Class”).

          126.    The persons in the Florida Class identified above are so numerous that joinder of

   all members is impracticable. Although the precise number of such persons is unknown, and the

   facts on which the calculation of that number are presently within the sole control of the

   Defendant, upon information and belief, there are between 100 and 200 members of the Class

   during the Class Period.

          127.    The claims of Plaintiff are typical of the claims of the Florida Class, and a class

   action is superior to other available methods of fair and efficient adjudication of the controversy

   - particularly in the context of wage and hour litigation where individual plaintiffs lack the


                                                    18
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page48
                                                                             19ofof125
                                                                                    22



   financial resources to vigorously prosecute a lawsuit in federal court against corporate

   defendants.

          128.    The Defendant has acted or refused to act on grounds generally applicable to the

   class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

   respect to the class as a whole.

          129.    Specifically, Defendant illegally misclassified all of his exotic entertainer

   employees, including Plaintiff, as independent contractors and failed to pay them minimum

   wages as mandated by Article X, Section 24 of the Florida Constitution.

          130.    Application of this policy or practice does/did not depend on the personal

   circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice

   which resulted in the non-payment of minimum wages to Plaintiff applied and continues to apply

   to all class members. Accordingly, the “Florida Class Members” are properly defined as:

          All of Defendant’s current and former exotic entertainers who worked at
          The Trapp Lounge at any time during the five (5) years before this
          Complaint was filed up to the present.

          131.    Plaintiff is committed to pursuing this action and has retained competent counsel

   experienced in employment law and class action litigation.

          132.    Plaintiff has the same interests in this matter as all other members of the Florida

   class and Plaintiff’s claims are typical of the Florida Class.

          133.    There are questions of law and fact common to the Florida Class which

   predominate over any questions solely affecting the individual members of the Class, including

   but not limited to:

                  a)      whether the Defendant employed the members of the Florida Class within

                          the meaning of Article X, Section 24 of the Florida Constitution;


                                                     19
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page49
                                                                             20ofof125
                                                                                    22



                  b)       whether the Defendant failed to keep true and accurate time records for all

                           hours worked by Plaintiff and members of the Florida Class;

                  c)       what proof of hours worked is sufficient where employers fail in their duty

                           to maintain time records;

                  d)       whether Defendant misclassified his exotic entertainer employees as

                           independent contractors;

                  e)       whether Defendant failed and/or refused to pay the members of the Florida

                           Class at least the Florida Minimum Wage in one of more workweeks;

                  f)       whether Defendant is liable for all damages claimed hereunder, including

                           but not limited to, costs, disbursements and attorney’s fees; and

                  g)       whether the Defendant should be enjoined from such violations of Article

                           X Section 24 of the Florida Constitution in the future.

                                         DAMAGES SOUGHT

          134.     Plaintiff and Class Members are entitled to recover compensation for the hours

   they worked for which they were not paid at the federally mandated minimum wage rate.

          135.    Additionally, Plaintiff and Class Members are entitled to recover their unpaid

   overtime compensation.

          136.    Plaintiff and Class Members are also entitled to all of the misappropriated funds,

   including all funds that were charged as fees and penalties, and all tips that were taken. Without

   repayment of such fees, Plaintiff and Class Members will not have been paid minimum wage and

   overtime in accordance with the FLSA.

          137.    Plaintiff and Class members are also entitled to an amount equal to all of their

   unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X, Section 24 of the

   Florida Constitution.
                                                      20
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page50
                                                                             21ofof125
                                                                                    22



          138.     Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

   costs as required by the FLSA. 29 U.S.C. § 216(b); Article X, Section 24 of the Florida

   Constitution.

                                       X.      JURY DEMAND

          139.     Plaintiff and Class Members hereby demand trial by jury.


                                               PRAYER

          For these reasons, Plaintiff and Class Members respectfully request that judgment be

   entered in their favor awarding the following relief:

                   a)     Certification of this action as a class action pursuant to Fed. R. Civ. P.

                          23(b)(2) and (3) on behalf of the members of the Class and appointing

                          Plaintiff and her counsel to represent the Class;

                   b)     Designation of this action as a collective action on behalf of the Collective

                          Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

                          216(b) to all similarly situated members of an FLSA Opt-In Class,

                          appraising them of the pendency of this action, permitting them to assert

                          timely FLSA claims in this action by filing individual Consents to Sue

                          pursuant to 29 U.S.C. §216(b) and appointing Plaintiff and her counsel to

                          represent the Collective Action members;

                   c)     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                          practices complained of herein are in violation of the maximum hour and

                          minimum wage provisions of the FLSA;

                   d)     Overtime compensation for all hours worked over forty in a workweek at

                          the applicable time-and-a-half rate;

                                                   21
Case 1:19-cv-25140-BB
     1:19-cv-22993-XXXX
                      Document
                        Document
                               9-11 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/12/2020
                                                            07/18/2019 Page
                                                                        Page51
                                                                             22ofof125
                                                                                    22



                 e)       All unpaid wages at the FLSA mandated minimum wage rate;

                 f)       All unpaid wage at the Florida mandated minimum wage rate;

                 g)       All misappropriated tips;

                 h)       All misappropriated funds that were labeled as fees or otherwise;

                 i)       An equal amount of all owed wages and misappropriated funds and tips as

                          liquidated damages as allowed under the FLSA;

                 j)       An equal amount of all owed wages and misappropriated funds and tips as

                          liquidated damages as allowed under Article X, Section 24 of the Florida

                          Constitution;

                 k)       Reasonable attorney’s fees, costs and expenses of this action as provided

                          by the FLSA; and

                 l)       Such other relief to which Plaintiffs and Class Members may be entitled,

                          at law or in equity.

   Dated: July 18, 2019                          Respectfully submitted,

                                                  /s/ Andrew R. Frisch
                                                  Andrew R. Frisch
                                                  Morgan & Morgan, P.A.
                                                  8151 Peters Road, Suite 4000
                                                  Plantation, FL 33324
                                                  Tel: (954) WORKERS
                                                  Fax: (954) 327-3013
                                                  E-mail: afrisch@forthepeople.com

                                                  Attorney for Plaintiff & Class Members




                                                   22
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 52 of 125




                     EXHIBIT C
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 53 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 54 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 55 of 125




                     EXHIBIT D
sunbiz.org - Florida Department of State                                Page 1 of 1
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 56 of 125


 Florida Department of State                                                                                  D IVISION OF C ORPORATIONS




      Previous on List          Next on List   Return to List                                                     Fictitious Name Search

      Filing History                                                                                                      Submit


      Fictitious Name Detail
      Fictitious Name
      BOOBY TRAP LOUNGE
     Filing Information
     Registration Number       G98313000044
     Status                    ACTIVE
     Filed Date                11/09/1998
     Expiration Date           12/31/2023
     Current Owners            1                                                                        FEI Number: XX-XXXXXXX
     County                    MIAMI-DADE
     Total Pages               5
     Events Filed              4
     FEI/EIN Number            XX-XXXXXXX
      Mailing Address
      14956 S RIVER DR
      MIAMI, FL 33167

      Owner Information
      ROBINSON, JAMES T
      14956 SOUTH RIVER DRIVE
      MIAMI, FL 33167
      FEI/EIN Number: NONE
      Document Number: NONE

     Document Images
     11/09/1998 -- REGISTRATION                     View image in PDF format

     08/16/2018 -- Fictitious Name Renewal Filing   View image in PDF format

     09/23/2013 -- Fictitious Name Renewal Filing   View image in PDF format

     10/17/2008 -- RENEWAL                          View image in PDF format

     11/07/2003 -- RENEWAL                          View image in PDF format


      Previous on List          Next on List   Return to List                                                     Fictitious Name Search

      Filing History                                                                                                      Submit




                                                Florida Department of State, Division of Corporations




http://dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G98313000044&rdocn... 2/5/2019
4/26/2019
      Case                                   Licensing Portal
              1:19-cv-25140-BB Document 9-1 Entered           - LicenseDocket
                                                        on FLSD        Search 03/12/2020 Page 57 of 125


                                                                                                                                       1:10:22 PM 4/26/2019



                  Data Contained In Search Results Is Current As Of 04/26/2019 01:07 PM.

      Search Results

      Please see our glossary of terms for an explanation of the license status shown in these
      search results.

      For additional information, including any complaints or discipline, click on the name.


                                                                                                            License
                                                                                           Name
          License Type                                   Name                                              Number/               Status/Expires
                                                                                           Type
                                                                                                             Rank
           Cosmetology                                                                                    CE9992851               Null and Void,
                                      BEAUTY TRAP HAIR LOUNGE                             Primary
              Salon                                                                                      Cosmo Salon               11/30/2016
                          License Location Address*:             9713 NW 27TH AVE MIAMI, FL 33147
                          Main Address*:                         9713 NW 27TH AVE MIAMI, FL 33147

                                                                                                         BEV2304245               Current, Active
         Retail Beverage                    BOOBY TRAP LOUNGE                                DBA
                                                                                                            2COP                   03/31/2020
                          License Location Address*:             13690 NW 7TH AVE MIAMI, FL 33101
                          Main Address*:                         13690 NW 7TH AVENUE MIAMI, FL 33168
                          Mailing Address*:                      14956 S RIVER DR MIAMI, FL 331671033




       * denotes
          Main Address - This address is the Primary Address on file.
          Mailing Address - This is the address where the mail associated with a particular license will be sent (if different from the
       Main or License Location addresses).
          License Location Address - This is the address where the place of business is physically located.




        2601 Blair Stone Road, Tallahassee FL 32399 :: Email: Customer Contact Center :: Customer Contact Center: 850.487.1395


                           The State of Florida is an AA/EEO employer. Copyright 2007-2010 State of Florida. Privacy Statement

          Under Florida law, email addresses are public records. If you do not want your email address released in response to a public-records request,
          do not send electronic mail to this entity. Instead, contact the office by phone or by traditional mail. If you have any questions, please contact
          850.487.1395. *Pursuant to Section 455.275(1), Florida Statutes, effective October 1, 2012, licensees licensed under Chapter 455, F.S. must
          provide the Department with an email address if they have one. The emails provided may be used for official communication with the licensee.
            However email addresses are public record. If you do not wish to supply a personal address, please provide the Department with an email
                                                          address which can be made available to the public.




https://www.myfloridalicense.com/wl11.asp?mode=2&search=Name&SID=&brd=&typ=                                                                                    1/1
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 58 of 125




                     EXHIBIT E
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 59 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 60 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 61 of 125




                     EXHIBIT F
   Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 62 of 125




From:                         octavio@ojfservices.com
Sent:                         Wednesday, October 09, 2019 10:22 AM
To:                           Mary Theisen x7415
Subject:                      RE: 9001467 Braddy, Stacey vs. James T. Robinson d/b/a Booby Trap Lounge a/k/a The
                              Trap Lounge: *EXT* OJF Status on (D/B/A BOOBY TRAP LOUNGE A/K/A THE TRAP L)

Importance:                   High


it comes back to ROBINSON AIR CRANE INC.



Thanks
Octavio J. Fiol
OJF SERVICES, INC.
http://www.ojfservices.com/

Broward 954.929.4215
Dade 786.293.5750
Fax 786.264.5513




** We have gone paperless! Signed affidavits and invoices can be found on our website under client login.
If you have any questions, please feel free to contact us.**


 -------- Original Message --------
 Subject: RE: 9001467 Braddy, Stacey vs. James T. Robinson d/b/a Booby
 Trap Lounge a/k/a The Trap Lounge: *EXT* OJF Status on (D/B/A BOOBY TRAP
 LOUNGE A/K/A THE TRAP L)
 From: Mary Theisen <mtheisen@forthepeople.com>
 Date: Wed, October 09, 2019 10:12 am
 To: "'octavio@ojfservices.com'" <octavio@ojfservices.com>

 Also, there is a blue van that parks there with tag number BYVZ93. Can you please see if this
 belongs to James Robinson? I only have until Oct. 15 to file all this evidence of
 avoiding service. THANK YOU!

 Mary Theisen
 Litigation Paralegal

 P: (954) 318-0268

                                                      1
  Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 63 of 125
F: (954) 327-3013
A: 8151 Peters Road, 4th Floor, Plantation, FL 33324




A referral is the best compliment. If you know anyone that needs our help, please have them call our office 24/7.

From: Mary Theisen x7415
Sent: Wednesday, October 09, 2019 9:56 AM
To: 'octavio@ojfservices.com'
Subject: RE: 9001467 Braddy, Stacey vs. James T. Robinson d/b/a Booby Trap Lounge a/k/a The Trap Lounge:
*EXT* OJF Status on (D/B/A BOOBY TRAP LOUNGE A/K/A THE TRAP L)

Try serving him at the lounge: 13690 NW 7TH AVE, MIAMI FL 33101

Mary Theisen
Litigation Paralegal

P: (954) 318-0268
F: (954) 327-3013
A: 8151 Peters Road, 4th Floor, Plantation, FL 33324




A referral is the best compliment. If you know anyone that needs our help, please have them call our office 24/7.

From:octavio@ojfservices.com [mailto:octavio@ojfservices.com]
Sent: Tuesday, October 08, 2019 4:16 PM
To: Mary Theisen x7415
Subject: RE: 9001467 Braddy, Stacey vs. James T. Robinson d/b/a Booby Trap Lounge a/k/a The Trap Lounge:
*EXT* OJF Status on (D/B/A BOOBY TRAP LOUNGE A/K/A THE TRAP L)
Importance: High

Will check and advise.


Thanks
Octavio J. Fiol
OJF SERVICES, INC.
http://www.ojfservices.com/

Broward 954.929.4215
Dade 786.293.5750
Fax 786.264.5513




                                                                 2
10/9/2019
      Case                                        Detailon
               1:19-cv-25140-BB Document 9-1 Entered     by Entity
                                                            FLSD   Name
                                                                      Docket 03/12/2020 Page 64 of 125
 Florida Department of State                                                                                         DIVISION   OF   C O R P O R AT I O N S




      Department of State / Division of Corporations / Search Records / Detail By Document Number /



         Detail by Entity Name
         Florida Limited Liability Company
         ROBINSON AIR CRANE, LLC
         Filing Information

         Document Number                  L16000093328
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       05/10/2016
         Effective Date                   05/15/1995
         State                            FL
         Status                           ACTIVE
         Last Event                       CONVERSION
         Event Date Filed                 05/10/2016
         Event Effective Date             NONE
         Principal Address

         14956 SOUTH RIVER DRIVE
         MIAMI, FL 33167
         Mailing Address

         PO BOX 603
         OPA LOCKA, FL 33054
         Registered Agent Name & Address

         ROBINSON, JAMES T, SR
         14956 SOUTH RIVER DRIVE
         MIAMI, FL 33167

         Name Changed: 04/06/2017

         Address Changed: 04/06/2017
         Authorized Person(s) Detail

         Name & Address

         Title AMBR, PRESIDENT

         ROBINSON, JAMES T, Sr.
         14956 SOUTH RIVER DRIVE
         MIAMI, FL 33167

         Title VICE PRESIDENT


search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=ROBINSONAIR…                  1/2
10/9/2019
      Case                                       Detailon
              1:19-cv-25140-BB Document 9-1 Entered     by Entity
                                                           FLSD   Name
                                                                     Docket 03/12/2020 Page 65 of 125
        ROBINSON, ANTHONY J
        14956 SOUTH RIVER DRIVE
        MIAMI, FL 33167

        Title VICE PRESIDENT

        ROBINSON, JAMES T, Jr.
        14956 SOUTH RIVER DRIVE
        MIAMI, FL 33167

        Title SECRETARY TREASURER

        ROBINSON, PATSY S
        14956 SOUTH RIVER DRIVE
        MIAMI, FL 33167


        Annual Reports

        Report Year                Filed Date
        2017                       04/06/2017
        2018                       03/13/2018
        2019                       04/03/2019


        Document Images

        04/03/2019 -- ANNUAL REPORT               View image in PDF format

        03/13/2018 -- ANNUAL REPORT               View image in PDF format

        04/06/2017 -- ANNUAL REPORT               View image in PDF format

        05/10/2016 -- Florida Limited Liability   View image in PDF format




                                                              Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=ROBINSONAIR…   2/2
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 66 of 125




                    EXHIBIT G
Case
 Case1:19-cv-25140-BB
       1:19-cv-22993-FAM
                       Document
                          Document
                                9-1 7 Entered
                                       Enteredonon
                                                 FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             03/12/2020
                                                               10/10/2019 Page
                                                                           Page671 of
                                                                                   of 125
                                                                                      3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   STACEY BRADDY, Individually, and on
   Behalf of All Others Similarly Situated,

          Plaintiff,                                            Case No.: 1:19-cv-22993-FAM
   v.

   JAMES T. ROBINSON d/b/a BOOBY
   TRAP LOUNGE a/k/a THE TRAP
   LOUNGE,

         Defendant.
   ____________________________________/

        MOTION FOR SERVICE BY PUBLICATION AND EXTENSION OF TIME TO
          PUBLISH WITH MEMORANDUM OF LAW IN SUPPORT THEREOF


          Plaintiff, STACEY BRADDY, pursuant to Fed. R. Civ. P. 4(e)(1) and Fla. Stat. § 49.011,

   hereby moves this Court for an order directing service to be made on Defendant, JAMES T

   ROBINSON, by publication of summons upon the grounds set forth in the declaration attached

   as EHIBIT A, Declaration of Andrew R. Frisch for Service by Publication, and to extend the

   deadline to serve Defendant, JAMES T ROBINSON by publication and in support thereof states:

          1.      On July 18, 2019, the Plaintiff filed her Class/Collective Action Complaint and

   Demand for Jury Trial [D.E. 1].

          2.      It appears that Defendant is intentionally dodging service. See EXHIBIT A.

          3.      As outlined in the declaration attached hereto, Plaintiff has been unable to serve

   Defendant JAMES T ROBINSON, despite her best efforts and due diligence, and needs

   additional time to complete the publication of summons upon Mr. Robinson. See id.

          4.      Thus, by this instant Motion, Plaintiff respectfully requests an extension of time to

   complete service via publication upon Mr. Robinson, pursuant to Fla. Stat. § 49.10.
Case
 Case1:19-cv-25140-BB
       1:19-cv-22993-FAM
                       Document
                          Document
                                9-1 9 Entered
                                       Enteredonon
                                                 FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             03/12/2020
                                                               10/24/2019 Page
                                                                           Page682 of
                                                                                   of 125
                                                                                      2
Case
 Case1:19-cv-25140-BB
       1:19-cv-22993-FAM
                       Document
                          Document
                                9-1 7 Entered
                                       Enteredonon
                                                 FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             03/12/2020
                                                               10/10/2019 Page
                                                                           Page692 of
                                                                                   of 125
                                                                                      3



          5.      Counsel for Plaintiff represents that this motion is made in good faith and not for

   the purpose of delay.

                                     MEMORANDUM OF LAW

          Under Federal Rule of Civil Procedure 6(b)(1), “[w]hen an act may or must be done

   within a specified time, the court may, for good cause, extend the time . . . if a request is made,

   before the original time or its extension expires . . . .” Plaintiff seeks this enlargement of time

   prior to the expiration of the deadline to serve Defendant, JAMES T ROBINSON, and has

   shown good cause for the requested enlargement. Moreover, this enlargement is sought in good

   faith and not for purposes of delay.

          WHEREFORE, Plaintiff moves for the entry of an Order directing service to be made on

   Defendant, JAMES T ROBINSON, by publication of summons and extending the deadline for

   service to be made by publication in compliance with Fla. Stat. § 49.10.

   Dated: October 10, 2019                              Respectfully submitted,

                                                        /s/ Andrew R. Frisch
                                                        Andrew R. Frisch
                                                        MORGAN & MORGAN, P.A.
                                                        8151 Peters Road, Suite 4000
                                                        Plantation, FL 33324
                                                        Tel: (954) WORKERS
                                                        Fax: (954) 327-3013
                                                        AFrisch@forthepeople.com

                                                        Counsel for Plaintiff
Case
 Case1:19-cv-25140-BB
       1:19-cv-22993-FAM
                       Document
                          Document
                                9-1 7 Entered
                                       Enteredonon
                                                 FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             03/12/2020
                                                               10/10/2019 Page
                                                                           Page703 of
                                                                                   of 125
                                                                                      3



                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 10, 2019, the foregoing was electronically filed with the

   Clerk of the Court by using the CM/ECF system which I understand will send a notice of

   electronic filing to all parties of record and served by U S Mail to James T. Robinson, 14956

   South River Drive, Miami, FL 33167.


                                                      /s/ Andrew R. Frisch
                                                      Andrew R. Frisch
Case
 Case1:19-cv-25140-BB
       1:19-cv-22993-FAM
                       Document
                          Document
                                9-1 9 Entered
                                       Enteredonon
                                                 FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             03/12/2020
                                                               10/24/2019 Page
                                                                           Page711 of
                                                                                   of 125
                                                                                      2
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 72 of 125




                    EXHIBIT H
Case
 Case1:19-cv-25140-BB
      1:19-cv-22993-FAM
                      Document
                        Document
                               9-110Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           03/12/2020
                                                             10/29/2019Page
                                                                         Page
                                                                            731ofof125
                                                                                    3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   STACEY BRADDY, Individually, and on
   Behalf of All Others Similarly Situated,

          Plaintiff,                                           Case No.: 1:19-cv-22993-FAM
   v.

   JAMES T. ROBINSON d/b/a BOOBY
   TRAP LOUNGE a/k/a THE TRAP
   LOUNGE,

         Defendant.
   ____________________________________/

           MOTION FOR RELIEF FROM AND/OR CLARIFICATION OF ORDER
              DENYING MOTION FOR SERVICE AND DISMISSING CASE

          Pursuant to Fed.R.Civ.Proc. 60(a) and the Local Rules for the Southern District of

   Florida, Plaintiff, STACEY BRADDY, (“Plaintiff’) by and through undersigned counsel, seeks

   relief from and/or clarification of the Court’s Order Denying Motion for Service and Dismissing

   Case [D.E. 9] and states:

          1.        On July 18, 2019, the Plaintiff filed her Class/Collective Action Complaint and

   Demand for Jury Trial [D.E. 1], making the deadline to serve Defendant October 16, 2019.

          2.        On October 10, 2019, six (6) days prior to the service deadline of October 16,

   2019, Plaintiff filed her Motion for Service by Publication and Extension of Time to Publish,

   [D.E. 7].

          3.        On October 8, 2019, the Court issued an Order to Show Cause Regarding Proof of

   Service [D.E. 6], requiring Plaintiff to Respond by October 16, 2019.

          4.        Plaintiff timely filed her Response to the Order to Show Cause on October 15,

   2019 [D.E. 8].

          5.        Despite Plaintiff’s timely Motion for Service by Publication and Extension of
Case
 Case1:19-cv-25140-BB
      1:19-cv-22993-FAM
                      Document
                        Document
                               9-110Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           03/12/2020
                                                             10/29/2019Page
                                                                         Page
                                                                            742ofof125
                                                                                    3



   Time to Publish, on October 24, 2019 the Court issued an Order Denying Motion for Service and

   Dismissing Case [D.E. 9] for failure to serve the Complaint in compliance with Federal Rule of

   Civil Procedure 4(m).

          6.      Inasmuch as Plaintiff timely moved for alternate service and extension of deadline

   to serve, the Plaintiff respectfully requests that the Court grant relief from and clarify its Order

   Denying Motion for Service and Dismissing Case [D.E 9] for failure to serve the Complaint in

   compliance with Federal Rule of Civil Procedure 4(m).

          7.      Although not entirely clear, it appears that the Court dismissed the case based on

   a clerical mistake and apparent miscalculation of Plaintiff’s deadline to serve Defendant.

          8.      Federal Rule of Civil Procedure 4(m) gives Plaintiff 90 days within which to

   serve a Defendant with the Complaint, which in the instant case, was October 16, 2019.

          9.      Plaintiff timely filed her Motion for Service by Publication and Extension of Time

   to Publish on October 10, 2019 [D.E. 7] and therefore did not fail to serve the Complaint in

   compliance with Federal Rule of Civil Procedure 4(m).

          10.     Thus, to the extent the Court dismissed the case based on a miscalculation of the

   deadline for Plaintiff to serve the Complaint, Plaintiff respectfully moves for relief from the

   Court’s Order dismissing the case, or in the alternative, for an Order clarifying that Plaintiff’s

   time to serve Defendant is extended so that she may serve Defendant by publication.

          WHEREFORE, Plaintiff, STACEY BRADDY, respectfully requests that this Court grant

   this Motion, and issue an Order Vacating its Order Denying Motion for Service [D.E. 9] and

   allow Plaintiff to serve Defendant by Publication.

   Dated: October 29, 2019                              Respectfully submitted,

                                                        /s/ Andrew R. Frisch
                                                        Andrew R. Frisch
                                                        Morgan & Morgan, P.A.
                                                        8151 Peters Road, Suite 4000


                                                    2
Case
 Case1:19-cv-25140-BB
      1:19-cv-22993-FAM
                      Document
                        Document
                               9-110Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           03/12/2020
                                                             10/29/2019Page
                                                                         Page
                                                                            753ofof125
                                                                                    3



                                                       Plantation, FL 33324
                                                       Tel: (954) 318-0268; Fax: (954) 27-3015
                                                       Email: AFrisch@forthepeople.com

                                                       Attorney for Plaintiff



                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 29, 2019, the foregoing was electronically filed with the

   Clerk of the Court by using the CM/ECF system which I understand will send a notice of

   electronic filing to all parties of record and was served by U S Mail to James T. Robinson, 14956

   South River Drive, Miami, FL 33167.


                                                       /s/ Andrew R. Frisch
                                                       Andrew R. Frisch




                                                  3
Case
 Case1:19-cv-25140-BB
      1:19-cv-22993-FAM
                      Document
                        Document
                               9-111Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           03/12/2020
                                                             11/26/2019Page
                                                                         Page
                                                                            761ofof125
                                                                                    1
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 77 of 125




                      EXHIBIT I
     Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 78 of 125

   AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                              __________ District of __________
   Stacey Braddy, on behalf of herself and those
   similarly situated,
                                                               )
                            Plaintiff                          )
                               v.                              )   Civil Action No. 1:19-cv-25140-BLOOM/Louis
James T. Robinson d/b/a Booby Trap Lounge aka The Trap Lounge, )
                           Defendant                           )

                                               WAIVER OF THE SERVICE OF SUMMONS

   To: Andrew R. Frisch
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

          I have received your request to waive service of a summons in this action along with a copy of the complaint,
   two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

             I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

            I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
   jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

           I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
   60 days from January 3, 2020                      , the date when this request was sent (or 90 days if it was sent outside the
   United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

   Date: January 3, 2020
                                                                                               Signature of the attorney or unrepresented party

       James T. Robinson                                                                James T. Robinson
          Printed name of party waiving service of summons                                                       Printed name
                                                                                                        14956 South River Drive
                                                                                                           Miami, FL 33167

                                                                                                                    Address


                                                                                                                E-mail address


                                                                                                              Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons

             Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
   and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
   the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

             “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
   no jurisdiction over this matter or over the defendant or the defendant’s property.

           If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
   a summons or of service.

              If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
   and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


             Print                        Save As...                                                                                      Reset
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 79 of 125
1/7/2020
      Case    1:19-cv-25140-BB Document 9-1 USPS.com®
                                             Entered- USPS Tracking®
                                                      on FLSD        Results 03/12/2020 Page 80 of 125
                                                                  Docket


   USPS Tracking
                                            ®                                                             FAQs   




                                                 Track Another Package             +




                                                                                                        Remove   
   Tracking Number: 9405509898643551657546

   Your item was delivered in or at the mailbox at 3:16 pm on January 6, 2020 in MIAMI, FL 33167.




     Delivered




                                                                                                                 Feedback
   January 6, 2020 at 3:16 pm
   Delivered, In/At Mailbox
   MIAMI, FL 33167

   Get Updates      




                                                                                                           
       Text & Email Updates


                                                                                                           
       Tracking History


       January 6, 2020, 3:16 pm
       Delivered, In/At Mailbox
       MIAMI, FL 33167
       Your item was delivered in or at the mailbox at 3:16 pm on January 6, 2020 in MIAMI, FL 33167.



       January 6, 2020, 7:22 am
       Out for Delivery
       MIAMI, FL 33167



       January 6, 2020, 7:11 am
       Arrived at Post Office
       MIAMI, FL 33168

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=9405509898643551657546                                       1/2
1/7/2020
      Case    1:19-cv-25140-BB Document 9-1 USPS.com®
                                             Entered- USPS Tracking®
                                                      on FLSD        Results 03/12/2020 Page 81 of 125
                                                                  Docket

       January 5, 2020, 3:53 am
       Arrived at USPS Regional Facility
       OPA LOCKA FL DISTRIBUTION CENTER



       January 4, 2020, 6:34 pm
       Departed Post Office
       FORT LAUDERDALE, FL 33324



       January 4, 2020, 11:05 am
       USPS picked up item
       FORT LAUDERDALE, FL 33324



       January 3, 2020, 5:58 pm
       Shipping Label Created, USPS Awaiting Item
       WEST PALM BEACH, FL 33401



       January 3, 2020




                                                                                                         Feedback
       Pre-Shipment Info Sent to USPS, USPS Awaiting Item




                                                                                                  
       Product Information



                                                               See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                   FAQs




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=9405509898643551657546                               2/2
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 82 of 125




                     EXHIBIT J
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 83 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 84 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 85 of 125



                                      RETURN OF NON-SERVICE

                                 UNITED STATES DISTRICT COURT
                                   SOUTHERN District of Florida
Case Number: 19-CV-25140-BB

Plaintiff:
STACEY BRADDY ET AL
vs.                                                                                      OJF2020000105
Defendant:
JAMES T. ROBINSON D/B/A BOOBY TRAP LOUNGE A/K/A THE TRAP
LOUNGE

For:
ANDREW R. FRISCH
MORGAN & MORGAN, P.A.
8151 PETERS ROAD
SUITE 4000
PLANTATION, FL 33324

Received by OJF SERVICES, INC. on the 3rd day of January, 2020 at 10:14 am to be served on JAMES
ROBINSON, 14956 SOUTH RIVER DRIVE, MIAMI, FL 33167.

I, RAMON LOPEZ, do hereby affirm that on the 30th day of January, 2020 at 12:50 pm, I:

NON-SERVED the SUMMONS AND COMPLAINT at the address of 14956 SOUTH RIVER DRIVE, MIAMI, FL
33167 for the reason that I failed to find JAMES ROBINSON or any information to allow further search. Read the
comments below for further details.

Additional Information pertaining to this Service:
1/23/2020 8:00 am Attempted service at 14956 SOUTH RIVER DRIVE, MIAMI, FL 33167 and waited until 9am.
The residence sits back from the gate, no movement, no lights. No cars.
1/25/2020 7:00 am Attempted Service at 14956 SOUTH RIVER DRIVE, MIAMI, FL 33167, until 8:00am. There has
been no change. No movement inside. Gate closed and locked. No cars.
1/27/2020 8:00 am Attempted Service at 14956 SOUTH RIVER DRIVE, MIAMI, FL 33167, but unable to gain
access through gate. No cars or lights. Honked horn, but there was no movement.
1/30/2020 12:50 pm Attempted Service at 13690 NW 7 AVENUE, MIAMI, FL 33168, but was advised that the
company closed 6 months prior.
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 86 of 125


                     RETURN OF NON-SERVICE For 19-CV-25140-BB

I CERTIFY THAT I AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT I AM A
CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE PROCESS
WAS SERVED. "UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.




                                                                              RAMON LOPEZ
                                                                              CPS #40

                                                                              OJF SERVICES, INC.
                                                                              13727 S.W. 152nd Street
                                                                              P.M.B. 354
                                                                              Miami, FL 33177
                                                                              (786) 293-5750

                                                                              Our Job Serial Number: OJF-2020000105


                          Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 87 of 125




                    EXHIBIT K
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 88 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 89 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 90 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 91 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 92 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 93 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 94 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 95 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 96 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 97 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 98 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 99 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 100 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 101 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 102 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 103 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 104 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 105 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 106 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 107 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 108 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 109 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 110 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 111 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 112 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 113 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 114 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 115 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 116 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 117 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 118 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 119 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 120 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 121 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 122 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 123 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 124 of 125
Case 1:19-cv-25140-BB Document 9-1 Entered on FLSD Docket 03/12/2020 Page 125 of 125
